—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered on or about November 22, 2000, which granted defendant’s motion made pursuant to CPLR 503 and 510 (1) for a change of venue from Bronx County to Westchester County, unanimously affirmed, with costs.
Defendant’s motion to change venue, as of right, from Bronx County to Westchester County, where defendant resides, was properly granted. The police accident report showed plaintiff as having a Westchester County address and plaintiff, in opposition to defendant’s timely motion, failed to offer any documentary evidence to support her conclusory claim that she was a Bronx resident at the time she commenced her personal injury action (see, Buziashvili v Ryan, 264 AD2d 797; Gladstone v Syvertson, 186 AD2d 400; Martinez v Semicevic, 178 AD2d 228). Her total claimed period of residence in the Bronx was 3V2 months, with the filing of the action occurring about half way into that period. Concur — Sullivan, P. J., Rosenberger, Tom, Wallach and Rubin, JJ.